PER CURIAM.
Major Highman’s request for belated appeal from the judgment and sentence rendered on August 26, 2003, in Gadsden County Circuit Court case number 03-102CFA is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BOOTH, KAHN and PADOVANO, JJ., concur.